Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments are made to correct antecedent basis issues.

The application has been amended as follows: 
In claim 1, lines 11-12, please replace “the blockchain ledger” with “the distributed blockchain ledger”.
In claim 3, line 4, please replace “the model” with “the trained distributed machine learning model”.
In claim 4, line 1, please replace “claim 2” with “claim 3”.
In claim 4, line 2, please replace “the model” with “the trained distributed machine learning model”.
In claim 4, line 3, please replace “the model” with “the trained distributed machine learning model”.
In claim 5, lines 8-9, please replace “the blockchain ledger” with “the distributed blockchain ledger”.
In claim 6, line 1, please replace “claim 4” with “claim 5”.
In claim 8, line 1, please replace “claim 6” with “claim 7”.
In claim 8, line 1, please replace “the replacement” with “the replacing”.
In claim 13, line 3, please replace “a distributed ledger” with “a distributed blockchain ledger”.
In claim 13, line 4, please replace “the distributed ledger” with “the distributed blockchain ledger”.
In claim 13, lines 10-11, please replace “the blockchain ledger” with “the distributed blockchain ledger”.
In claim 14, line 4, please replace “the model” with “the trained distributed machine learning model”.
In claim 16, line 8-9, please replace “the blockchain ledger” with “the distributed blockchain ledger”.
In claim 19, lines 12-13, please replace “the blockchain ledger” with “the distributed blockchain ledger”.
In claim 21, lines 8-9, please replace “the blockchain ledger” with “the distributed blockchain ledger”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims, as amended, define a clear scope which is neither anticipated nor obvious over the prior art.  As such, there are no outstanding issues.  
Claims 1-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Summary of the closest prior art
US 2019/0287026 teaches a machine learning environment involving a distributed blockchain ledger, in which initial data is divided into training data and test data.  The test data is encrypted and placed on the distributed blockchain ledger while the training data is provided directly to the model creating entity.  The test data can then be retrieved in order to test the created model for performance satisfaction.
US 2018/0316502 teaches a machine learning environment involving a distributed blockchain ledger, in which different devices create models and updates to their models, and a server integrates the data, updates, learning modifications into the blockchain.  This integration involves generating a hash value from the training data and incorporating the hash value into the blockchain.  However, they do not appear to provide for storage of the update files in which the training data is identified by traversing the records of the blockchain ledger and identifying training data stored in the file system corresponding to hashes of the traversed records.  Instead, they teach directly storing the training data in the blockchain. 
US 10,095,992 teaches a system for building a learning model that involving a distributed blockchain ledger, in which training data is stored directly on the blockchain, and the different devices are able to identify the proper training data via a shared number rather than a hash corresponding to a pointer to some of the training data.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491